Citation Nr: 1521882	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a colon disorder and hemorrhoids (claimed as residuals of an appendectomy in service).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to June 1982, and also served in the Marine Corps Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Columbia, South Carolina RO.  In January 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.

The issue of service connection for a colon disorder and hemorrhoids, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record during a January 2015 videoconference hearing before the Board, the Veteran withdrew his appeal seeking a TDIU rating; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider an appeal with respect to the Veteran's claim seeking a TDIU rating.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  Withdrawal can be by the appellant or by his/her representative.  Id.

On the record at the January 2015 videoconference hearing, the Veteran withdrew his appeal seeking a TDIU rating.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter and the appeal must be dismissed.


ORDER

The appeal seeking a TDIU rating is dismissed.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his remaining claim.  See 38 C.F.R. § 3.159.  As an initial matter, the Board notes that his service treatment records (STRs) are unavailable.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he has a colon disorder and hemorrhoids as residuals of an appendectomy in service.  The AOJ has confirmed that surgical records from the service hospital identified by the Veteran are unavailable. Nonetheless, the Board finds that it may reasonably be conceded that he underwent an appendectomy in service given his appendectomy scar and his deemed credible testimony regarding such surgery.

The Veteran has testified that he began having stomach pains shortly after separation from service.  The evidence shows a current diagnosis of hemorrhoids, but not of a colon disorder.  In light of his contentions and the Board's heightened duty, an examination to secure a medical opinion that adequately addresses the medical question presented is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  On remand the Veteran will have opportunity to himself present evidence of a current colon disorder.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any (and all) evaluations and treatment he has received for a colon disorder and for hemorrhoids (those not already associated with the record) and to provide all releases necessary for VA to secure the private records of such evaluations and treatment.  The AOJ should secure for the record the complete records of all such evaluations and treatment from all providers identified.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine whether he has a chronic colon disorder and, if so, the likely etiology of such disorder as well as the etiology of his hemorrhoids.   The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a chronic colon disorder?  If so, please identify such disorder(s) by diagnosis.

(b) Please identify the likely etiology of each colon disorder diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that it is related to the Veteran's service, to include as a complication/
residual of an appendectomy he may be assumed to have undergone therein?

(c) Please identify the likely etiology of the Veteran's hemorrhoids.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that they are related to the Veteran's service, to include as a complication/ residual of an appendectomy he may be assumed to have undergone therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner is asked to specifically comment on the plausibility of the Veteran's alleged theory of causality (for his hemorrhoids and any colon disorder found)..

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


